           Case 5:21-cv-00682-JKP Document 16 Filed 09/16/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,                        §
                                                 §
                   Plaintiff,                    §                 SA-21-CV-00682-JKP
                                                 §
vs.                                              §
                                                 §
$530,458.44 MORE OR LESS IN                      §
UNITED STATES CURRENCY,                          §
                                                 §
                   Defendant.                    §

            ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

         Before the Court is the Motion for Admission Pro Hac Vice [#12] filed by Robert J.

Haupt on behalf of Reid K. Day, requesting the Court grant Mr. Day admission to the Western

District of Texas pro hac vice to represent Massman Automation Designs, LLC in this case. Mr.

Day is a member in good standing of the bar of the States of Missouri and Kansas and is licensed

to practice before the United States District Courts of Western and Eastern Missouri. According

to the motion, this is Mr. Day’s first application to appear pro hac vice in the Western District of

Texas.

         It is this Court’s policy to require all counsel to apply for admission to the Western

District’s federal bar and to follow through with the application as a condition of appearance pro

hac vice in any case. This Court has, however, made an exception for out-of-district counsel if

their practice in the Western District is limited to one case or, in some cases, as long as a

licensed Western District of Texas attorney is involved in the case. After due consideration, the

Court is of the opinion the motion should be granted such that Mr. Day may appear in this case

pro hac vice. Accordingly,




                                                 1
           Case 5:21-cv-00682-JKP Document 16 Filed 09/16/21 Page 2 of 2




       IT IS HEREBY ORDERED that the Motion for Admission Pro Hac Vice [#12] is

GRANTED such that Reid K. Day may appear pro hac vice in this case.

       IT IS FURTHER ORDERED that Mr. Day become familiar with the Local Court Rules

of the United States District Court for the Western District of Texas, a copy of which may be

obtained from the United States District Clerk for the Western District of Texas or this Court’s

website.

       IT IS FURTHER ORDERED that Mr. Day immediately tender the amount of $100.00,

payable to Clerk, U.S. District Court, in compliance with Western District of Texas Local Rule

AT-1(f)(2), if he has not already done so.

       IT IS FINALLY ORDERED that Mr. Day, pursuant to Section 6 of the Administrative

Policies and Procedures for Electronic Filing in Civil and Criminal Cases in the Western District

of Texas, must register as a filing user within ten (10) days of this Order, if he has not already

done so. Mr. Day’s pro hac vice status shall not take effect until he has complied with all of the

requirements contained in this Order.

       IT IS SO ORDERED.

       SIGNED this 16th day of September, 2021.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                                2
